Citation Nr: 0426534	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  94-43 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel
INTRODUCTION

The veteran had active military service from April 1980 to 
May 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1994 rating decision, which 
denied service connection for an acquired psychiatric 
disorder (then diagnosed as major depression).  The veteran 
filed a notice of disagreement (NOD) in April 1994, and the 
RO issued a statement of the case (SOC) in May 1994.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in May 1994.  

In September 1994, the veteran testified during a hearing 
before a Hearing Officer at the RO; a transcript of that 
hearing is of record.  An October 1994 Hearing Officer's 
decision recharacterized the issue on appeal as entitlement 
to service connection for an acquired psychiatric disorder, 
to include PTSD, but continued the denial of the claim.  

In February 1999, the Board remanded the veteran's claim to 
the RO for additional development.  That developed has been 
accomplished.  

For the reasons expressed below, the matter is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted.  

Since the Board's February 1999 remand, the Veterans Claims 
Assistance Act (VCAA), See Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection for PTSD requires 
(1) a current diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003).  The Board notes that 
in March 2002, 38 C.F.R. § 3.304(f) was amended, effective 
March 7, 2002, with respect to claims based on personal 
assault.  See 67 Fed Reg. 10330-10332 (March 7, 2002); 
38 C.F.R. § 3.304(f)(3).  

The veteran contends that he was mentally and physically 
abused after being taken into custody and confined to his 
command's brig for being absent without leave (AWOL).  

Pertaining to the issue of PTSD, the veteran served during a 
period of peacetime.  Hence, he did not engage in combat, and 
his alleged stressor is not related to combat.  Furthermore, 
the veteran is not claiming his stressor is related to 
combat.  Accordingly, the veteran's lay statements, alone, 
are insufficient to establish the occurrence of his stressor; 
rather, corroborating evidence is needed to support the claim 
for service connection.  See 38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 
2002).  

The Board recognizes that the present case, which involves 
allegations of a personal assault, falls within the category 
of situations in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the veteran complains.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part 
III, of VA's Adjudication Procedure Manual, M21-1, personal 
assault is an event of human design that threatens or 
inflicts harm.  Examples of this are rape, physical assault, 
domestic battering, robbery, mugging, and stalking.  Id.  
Service records may not contain evidence of personal assault, 
and alternative sources, including testimonial statements 
from confidants such as family members, roommates, fellow 
service members, or clergy, may provide credible evidence of 
an in-service stressor premised on personal assault.  See YR 
v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes 
that since personal assault, to include sexual assault, can 
be an extremely personal and sensitive issue, many incidents 
of personal assault are not officially reported, making it 
difficult to obtain direct evidence, and requiring that the 
alternative evidence be sought.  Id. 

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).  

[Parenthetically, the Board notes that the provisions of 
38 C.F.R. § 3.304(f)(3) mirror those provisions of VA's 
Adjudication Procedural Manual, M21-1, Part III, 5.14(d) 
regarding substantiating personal assault claims.  The M21-1 
Part III, 5.14(d) lists the same alternative sources of 
evidence as are listed at 38 C.F.R. § 3.304(f)(3).]  

The veteran's duty assignment was with the [redacted] 
Development Squadron as an electrical/mechanical equipment 
repairman.  The veteran's service records reflect notations 
that he had been confined to the brig in December 1980 for 
being AWOL.  The veteran has claimed that while confined, the 
brig's Marine guards physically and mentally abused him.  The 
record reflects that the veteran has a diagnosis of PTSD, 
which appears to be related to his claimed in-service 
personal assault.  Thus, one of the questions on appeal is 
whether there is credible evidence that the claimed in-
service stressful experience, the physical and mental abuse 
reported by the veteran, actually occurred.  The Board is 
also aware in reviewing the claims file that, both service 
and post-service medical evidence reflects the veteran's 
diagnosis for depression.  

The Board notes that the veteran has not been advised that 
evidence from other sources could help prove the claimed in-
service stressor, nor has he been provided a list of those 
alternative sources from which he could submit evidence to 
help substantiate the stressor incident.  As such, further 
development in this regard is necessary.  

Regardless of the outcome of the RO's attempt to corroborate 
the veteran's claimed in-service stressful experience, the 
Board believes that further medical examination, addressing 
the nature and etiology of the veteran's acquired psychiatric 
disorder, other than PTSD, would be helpful.  Furthermore, if 
warranted, the examination should also include a finding as 
to whether the has PTSD as a result of a verified stressful 
incident in service.  Hence, the RO should arrange for the 
veteran to undergo VA psychiatric examination.  See 
38 U.S.C.A. § 5103A.  

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the appeal.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  Hence, failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file copy(ies) of the notice(s) of 
the examination sent to him by the pertinent VA medical 
facility at which the examination is to take place.   

Moreover, to ensure that all due process requirements are 
met, the RO should also give the veteran another opportunity 
to present information and/or evidence pertinent to his claim 
of service connection for an acquired psychiatric disorder, 
to include PTSD.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  After providing 
the appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure the full compliance with the 
VCAA and its implementing regulations.  Hence, in addition to 
the actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim of service 
connection for an acquired psychiatric disorder, to include 
PTSD.  

The Board regrets that another remand of this matter will 
further delay a final decision on appeal, but finds that, to 
ensure that all due process requirements are met, such action 
is unavoidable.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
signed authorization to enable it to 
obtain any additional pertinent evidence 
not currently of record pertaining to his 
claim of service connection for an 
acquired psychiatric disorder, to include 
PTSD.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  The RO should further develop the 
veteran's claim in accordance with those 
special alternative evidentiary 
development procedures associated with 
personal assault claims as noted in 
38 C.F.R. § 3.304(f)(3) (2003) and the VA 
Adjudication Procedures Manual (M21-1), 
Part III, paragraph 5.14(d).  In this 
respect, a request should be made to the 
veteran, with a copy to his 
representative, that he provide as much 
detail as possible regarding the claimed 
physical and mental abuse inflicted by 
Marine guards while he was confined to 
the brig in December 1980, to include any 
other evidence corroborating the 
incident(s).  

4.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA examination by a psychiatrist.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All necessary 
tests, studies and consultations deemed 
necessary should be accomplished (with 
all findings therefrom made available to 
the examiner prior to the completion of 
his/her report), and all clinical 
findings should be reported in detail.  
In addition: 

(a) The examiner, in conducting a review 
of the veteran's claims file, should 
identify and examine all records 
indicating any change in behavior or 
performance subsequent to the assault 
alleged by the veteran to have occurred 
during active service and offer an 
opinion as to the clinical significance, 
if any, of such evidenced changes.  The 
examiner should then express an opinion 
for the record as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
stressor incident described by the 
veteran occurred.  

(b) If the examiner determines that the 
claimed in-service stressful event 
occurred, he or she should make a 
determination as to whether the veteran 
has PTSD as a result of the stressor 
event.  The examiner is instructed that 
only the specifically corroborated in-
service stressful event-the veteran's 
physical assault and mental abuse from 
Marine guards while confined to the brig 
in December 1980-may be considered for 
the purpose of determining whether 
exposure to such an in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner 
should also comment upon the link between 
the current symptomatology and the 
veteran's verified stressor.  

(c) With respect to any diagnosed 
acquired psychiatric disorder other than 
PTSD, the doctor should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
disability is the result of injury or 
disease incurred in or aggravated during 
the veteran's active service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim of service 
connection for an acquired psychiatric 
disorder, to include PTSD, in light of 
all pertinent evidence and legal 
authority.  

9.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 






Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



